BILL OF COSTS

                TEXAS COURT OF APPEALS, FIFTH DISTRICT, AT DALLAS

                                                 No. 05-16-01124-CV

    STEPHEN COURTNEY, M.D. AND PLANO ORTHOPEDICS SPORTS MEDICINE AND SPINE
                                  CENTER, P.A.

                                                         V.

  CHRISTEL PENNINGTON, INDIVIDUALLY AND AS AN HEIR AND REPRESENTATIVE OF THE
                 ESTATE OF STEVEN PAUL PENNINGTON, DECEASED

             (Trial Court No. DC-16-03386 in the 162nd Judicial District Court of Dallas County)


The costs incurred on appeal to the Fifth Court of Appeals Dallas, Texas are below:
  Fee Date     Type of Fee        Charges            Paid                    Paid By
11/30/2016         Motion fee          $10.00             E-PAID            GEORGIANA HOLLAND
11/22/2016         Clerk's record      $40.00             PAID              COOPER & SCULLY
10/24/2016         Motion fee          $10.00             E-PAID            DIANA L FAUST
10/03/2016         Reporter's record   $360.00            PAID              COOPER & SCULLY
10/03/2016         Clerk's record      $389.00            PAID              STEPHEN COURTNEY, M.D. ETAL
09/27/2016         Filing              $205.00            E-PAID            DIANA L FAUST


         Court costs in this cause shall be paid as per the Judgment issued by this Court.

     I, LISA MATZ, CLERK OF THE FIFTH COURT OF APPEALS OF THE STATE OF TEXAS AT
DALLAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.


                                                       IN TESTIMONY WHEREOF, witness my hand and
                                                       the Seal of the COURT OF APPEALS for the Fifth
                                                       District of Texas, this January 31, 2018.

                                                       /s/ LISA MATZ, Clerk of the Court